Citation Nr: 1042556	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to service connection for a low back disability, 
to include strain, disc herniation and stenosis.

2.  Entitlement to service connection for radiculopathy of the 
left lower extremity.

3.  Entitlement to service connection for radiculopathy of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1997 to February 
2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in May 2010.  A transcript of the hearing has been 
associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for a low back disability 
and bilateral neuropathy of the lower extremities.  He alleges 
that in 2001 while in service, he injured his back when he fell 
off the back of a truck while pulling off an R-pack.  After a 
careful review of the evidence of record, the Board finds that 
additional development is needed prior to deciding the 
appellant's claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

Records show that the appellant was seen for lumbago in August 
1999, in October 1999 (three times), December 1999 and December 
2000.  Lumbar spine x-rays of October 1999 conducted due to pain 
status post motor vehicle incident, noted the lumbar spine to be 
normal.  Records of January 2002, note the appellant had recently 
been in a motor vehicle accident.  He was being treated for a 
piece of metal embedded in the left hand.  VA x-ray records of 
June 2004, note the appellant had been in a motor vehicle 
accident 3 days before.  He was a passenger in the back seat when 
the car was struck from behind while stopped.  The lumbar spine 
was noted to be normal.  The lordosis was straightened.

An April 2006 periodic physical to qualify for airborne service, 
notes the appellant reported lumbago.  The physical report noted 
the appellant had a periodic exam done in August 2005 and the 
examination needed to be reviewed and updated to qualify for 
airborne.  It was noted the appellant denied any changes in 
medical status since the last examination.  Following a physical 
examination, he was released without limitations.  He was found 
to be qualified for airborne duty and training.  

The appellant's service has been confirmed from September 1997 to 
February 2003.  The appellant has not reported any additional 
periods of active service.  However, the evidence as noted above, 
suggests that the appellant may have additional service.  Indeed, 
in April 2006, he underwent a periodic physical for airborne 
qualification.  It was noted his prior physical had bene in 
August 2005.  Considering this evidence, the appellant's service 
should be confirmed to include any active duty for training.  
Moreover, the evidence is clear that he appellant has undergone 
periodic examinations since 2003.  However, a review of the claim 
file shows that these records have not been obtained and 
associated with the claim file.  On remand, these records must be 
obtained and associated with the claim file.  

Finally, the appellant has been afforded a VA examination.  
Indeed, a VA examination was conducted in June 2007 at which time 
he was diagnosed with low back strain, disc herniation and 
stenosis.  However, there is no medical opinion as to the 
etiology of the appellant's back disability.  An opinion must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm all periods of 
service for the appellant after February 
2003, including any active duty for 
training.  The RO should contact the 
appellant to determine and ask that he 
provide the name of any unit he has been 
attached to since February 2003 or to 
which he is currently attached.  If any 
additional service is confirmed, the RO 
should obtain all medical treatment 
records associated with said service.  If 
no records are available it should so be 
noted in the file.

2.  After the above development has been 
completed, the RO should request a medical 
opinion regarding the etiology of the 
diagnosed back disability.  The examiner 
should provide an opinion as to whether 
the low back strain, disc herniation and 
stenosis is as likely than not related to 
any incident or disease in service (to 
include the in-service complaints) or 
whether such etiology is unlikely.  The 
claim file should be made available to and 
reviewed by the examiner.  A complete 
rationale for any opinion rendered should 
be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


